Citation Nr: 1115655	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-16 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back disability


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to August 1966.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for low back disability.  A notice of disagreement was filed in October 2008, a statement of the case was issued in April 2009, and a substantive appeal was received in May 2009.  The Veteran testified at a Board hearing in February 2011; the transcript is of record.

The issue of entitlement to service connection for low back disability, on the merits, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In an April 1988 rating decision, the RO denied entitlement to service connection for low back disability, and confirmed and continued the denials in April and May 1988 decisions; the Veteran did not file a notice of disagreement.  

2.  Additional evidence received since the RO's May 1988 decision which denied entitlement to service connection for low back disability is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The May 1988 decision denying service connection for low back disability is final.  38 U.S.C. § 4005 (1982); 38 C.F.R. §§ 3.104, 19.129(a) (1987); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2010).  

2.  New and material evidence has been received since the RO's May 1988 decision which denied entitlement to service connection for low back disability, and the claim of service connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In light of the favorable decision as it relates to the finding that new and material evidence has been received to reopen the claim of service connection, no further discussion of VCAA is necessary with regard to whether VA complied with the notice and assistance provisions.  See also Kent v. Nicholson, 20 Vet. App. 1 (2006).  With regard to the merits of the low back disability issue, the matter of VCAA compliance will be addressed in a future merits decision after action is undertaken as directed in the remand section of this decision.  

New and material evidence

The Board notes that even if the RO determined that new and material evidence was received to reopen the claim, or that an entirely new claim was received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has had the opportunity to present evidence and argument in support of his appeal.  There is no indication that the Board's present review of the claim will result in any prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in May 2008, and the regulation applicable to his appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an April 4, 1988 rating decision, the RO denied entitlement to service connection for low back disability.  The RO determined that the evidence did not support a finding that any low back disability was due to service.  Additional evidence was received, and in an April 25, 1988 decision the RO determined that the evidence did not warrant any change in the prior determination pertaining to his "back problems."  Additional evidence was received, and in a May 11, 1988 decision the RO determined that the evidence did not warrant any change in the prior determination as a back condition could not be established as service-connected.  The Veteran did not file a notice of disagreement with any of the decisions, and the May 1988 decision is final.  38 U.S.C. § 4005 (1982); 38 C.F.R. §§ 3.104, 19.129(a) (1987); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2010).  

In May 2008, the Veteran filed a claim to reopen.  The Board notes that subsequent to the final decision discussed hereinabove, the Veteran filed an August 1988 claim for nonservice-connected pension.  In support of such claim, private treatment records pertaining to the back were associated with the claims folder.  Such records pertain to a December 11, 1986, back injury, and also contain assertions from the Veteran regarding an in-service back injury.  Specifically, a June 1988 evaluation reflects the Veteran's contention that during service in 1966 he fell 15 feet onto a handrail.  Such evidence was considered in addressing his claim for nonservice-connected pension; however, was not of record at the time of the RO determinations pertaining to service connection for his low back disability.  

In October 2008, the Veteran submitted lay statements from his ex-spouses, J.K.T. and B.K.  In B.K.'s September 2008 statement, she asserted her understanding that the Veteran suffered from back pain after sustaining a fall from a ship ladder in 1966, and back pain plagued him for the remainder of their marriage which ended in August 1968.  In J.K.T.'s statement, she stated that she knew the Veteran from 1970 to 1982, and she recalled that on multiple occasions he sought medical treatment pertaining to his back, and did not work for 10 days in 1970 and 14 days in 1972 due to his back problems.  He underwent multiple treatments of cortisone injections for pain in 1978 through 1980.  

In March 2010, the Veteran submitted a lay statement from R.L. which asserted that the Veteran was treated for severe back pain and sought emergency room treatment several times in 1967 and 1968.  

In February 2011, the Veteran testified that he injured his back in 1966 when he slipped on a ladder going to the engine room.  The steel ladder was about 30 to 40 feet straight down and he landed on his head and back upside down.  He sought treatment at sick bay the following morning.  He stated that he injured his back a second time when a generator blew up and he fell several times trying to get the generator working again.  

In light of the additional private treatment records on file related to the back, the testimony and statements of the Veteran regarding his purported in-service back injuries, and the lay statements submitted on his behalf, the Board finds that this evidence relates to unestablished facts necessary to substantiate the merits of the claim, specifically the presence of a disability and etiology of his disability.  Thus, the claim of service connection is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for low back disability is reopened.  To this extent, the appeal is granted, subject to the directions set forth in the following remand section of this decision.


REMAND

At the Board hearing, the Veteran indicated that he did not believe he filed a workers' compensation claim while working at Southern Electronics, but did recall filing a workers' compensation claim for his back while working at Tennessee Tech from 1978 to 1987.  Records from the workers' compensation determination are not in the claims folder and should be obtained.  The Veteran should be afforded a VA examination to assess the nature and etiology of his claimed low back disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary information and authorization from the Veteran, obtain the workers' compensation determination and associated medical records used in the determination from the Veteran's back injury incurred while working at Tennessee Tech from 1978 to 198.  These records should be associated with the claims folder.  

2.  Thereafter, schedule the Veteran for a VA examination in order to determine the nature and etiology of his claimed low back disability.  It is imperative that the claims file be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should identify all disabilities associated with the back and opine as to whether any low back disability, at least as likely as not (a 50% or higher degree of probability) had its clinical onset during the Veteran's period of service or is related to such period of service.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, the post- service medical evidence, and lay statements of record (as summarized in this document).

3.  Then, readjudicate the issue of entitlement to service connection for low back disability.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


